DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0184164 filed December 22, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/KR2016/015125 filed December 22, 2016.
Claim Status
Claims 1-3 are amended. Claims 1-14 are pending. Claim 4-14 are withdrawn from consideration. Claims 1-3 are under examination. 
Withdrawn Claim Objections
The following claim objections are withdrawn due to amendment:
Claim 1 being more than one sentence. 
Claim 2 line 5 “(In Equation (3)”.
Claim 3 line 3 ending with a period, but then continuing in lines 4-7.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) and 112(b) rejections are withdrawn due to argument:
Claims 2 and 3 reciting [BN] and [AlN] denote the percent by weights of BN precipitates and AlN precipitates, but do not enable one skilled in the art to determine the percent by weight of the BN precipitates and the AlN precipitates. 
Claim 2 lines 2-6 “weight ratio of AlN precipitates and BN precipitates…[BN] and [AlN] denote percent by weights of the BN precipitates and the AlN precipitates).” Being unclear regarding how the [BN] and [AlN] percent by weights of the respective precipitates are calculated. 
Claim 3 lines 2-7 “weight ratio of…the AlN precipitates, and the BN precipitates…[BN] and [AlN] denote…percent by weights of the BN precipitates and the AlN precipitates).” being unclear regarding how the [BN] and [AlN] percent by weights of the respective precipitates are calculated. 
	The applicant persuasively argues in the middle of page 6 of the response filed March 22, 2021 that it is well-known to one of ordinary skill in the art how to determine the weight ratio of the AlN and BN precipitates, where the weight ratio of the AlN precipitates and BN precipitates for the present application where measured by: (1) measuring the distribution and size of the AlN and BN precipitates using SEM and TEM on a steel plate surface, (2) calculating the average volume from the measured distribution and size, (3) calculating the total weight from the average volume and density of BN and AlN.
Claim 1 line 1 “a continuous self-brazing…steel sheet”.
	The applicant persuasively agues at the bottom of page 6 of the response filed March 22, 2021 that a continuous self-brazing cold rolled steel sheet is well-known to a person skilled in the art as a material for plating and a final product is obtained by plating surface of the steel sheet with another metal and joining the plated surfaces, which contact each other, through high-temperature heat treatment after molding, with an example disclosed in Usuki (JP 1999-229084). 
The following 112(b) rejections are withdrawn due to amendment:
Claim 1 lines 2-4 “(excluding 0 wt%)”. 
Claim 1 line 11 “(In Equations (1) and (2), [B], [Al] and [N] denote percent by weights of B, Al and N).” 
Claim 2 lines 5-6 “(In Equation (3), [BN] and [AlN] denote percent by weights of the BN precipitates and the AlN precipitates).” 
Claim 3 lines 6-7 “(In Equation (4), [N], [BN] and [AlN] denote a solid solution amount (wt%) of N, and percent by weights of the BN precipitates and the AlN precipitates).” 
Response to Arguments 
Applicant's arguments filed March 22, 2021 with respect to the 103 rejections have been fully considered but they are not persuasive.
Usuki and Schwartz as evidenced by ASTM E112-13
	The applicant argues the combination of Usuki and Schwartz fail to recognize the relationship in either of Equation 1 or Equation 2.
In response to applicant's argument that Usuki and Schwartz fail to recognize the relationship in either of Equation 1 or Equation 2, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Usuki teaches 0.0008 to 0.002 wt% B, 0.03 to 0.08 wt% Al, and 0.003 to 0.008 wt% N ([0005], [0010]-[0015], [0031]), which results in an Equation 1 (0.15<=([B]/10.81)/([Al]/26.98)) of 0.02 to 0.17 and Equation 2 (0.8<=([B]/10.81)/([N]/14.01)<=1.6) of 0.13 to 0.86. These values overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues Usuki fails to disclose a steel sheet composition that overlaps with claim 1. 
	The examiner respectfully disagrees. Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)II. Evidence to support applicant’s allegation that the composition of Usuki does not overlap with that claimed has not been presented. Rather, the composition of Usuki taught in [0005], [0010]-[0015], and [0031] overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues that Usuki discloses various constituents of a steel sheet in the examples, but does not disclose a constituent that satisfies all the limitations of claim 1.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Usuki teaches a composition ([0005], [0010]-[0015], [0031]) that overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Funakawa et al. and Funakawa ‘253 as evidenced by ASTM E112-13
Funakawa, Funakawa ‘253, Usuki, and Schwartz as evidenced by ASTM E112-13
	The applicant argues Funakawa et al. and Funakawa ‘253 disclose a steel sheet for vehicles or home electronics, but not a continuous self-brazing cold rolled steel sheet. 
	The limitation of a “continuous self-brazing” steel sheet has been considered and determined to recite the purpose or intended use of the instantly claimed cold rolled steel sheet such that it does not result in a structural difference between the claimed invention and the prior art. The composition (Funakawa et al Table 1 No. C; Funakawa ‘253 [0018], [0020]) and structure (Funakawa et al. Fig. 1) of the prior art are substantially similar to the composition and structure of the invention such that the instantly claimed steel does not distinguish over that of Funakawa et al. and Funakawa ‘253. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II). Evidence that the cold rolled steel sheet of Funakawa et al. and Funakawa ‘253 is not capable of being used as a “continuous self-brazing” steel sheet has not been presented.
	Further, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). MPEP 2141.01(a)(I). The composition (Funakawa et al. Table 1 No. C; Funakawa ‘253 [0018], [0020]) and structure (i.e. average crystal grain size; Funakawa et al. Fig. 1) of the prior art overlap with that claimed such that they are in the same field of endeavor as the instantly claimed invention and qualify as prior art.
	Finally, a rejection of Funakawa et al., Funakawa ‘253, Usuki, and Schwartz is also applied where Usuki and Schwartz teach the obviousness of the steel being for continuous self-brazing (Usuki [0022]-[0024]; Schwartz 24:2:1).
	The applicant argues that Funakawa ‘253 discloses various constituents of a steel sheet in their examples, but does not disclose a constituent that satisfies all the limitations of claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on an example of Funakawa in Table 1 No. C modified by the C and Mn teachings of Funakawa ‘253, where 0.05 % or less C prevents carbides from precipitating, which lowers ductility and aging resistance (Funakawa ‘253) and 0.05 to 0.5% Mn fixed S as MnS and improves hot ductility without hardening the steel and deteriorating moldability (Funakawa ‘253 [0020]).  
Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). The composition of Funakawa ‘253 ([0008], [0012], [0013], [0018]-[0027]) overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Usuki (JP H11-229084 machine translation) and Schwartz (Schwartz. Chapter 3: Elements of the Brazing Process. Brazing. ASM International 2003 pp. 15-62. Citations as page:column:paragraph.) as evidenced by ASTM E112-13.
Regarding claim 1, Usuki teaches a copper-plated steel sheet having excellent copper penetration resistance ([0001]) for use in brazing (i.e. self-brazing; [0022]-[0024]) that is cold rolled ([0017]) with a composition that overlaps with that claimed, including values calculated for Equation 1 and Equation 2 ([0005] and [0010]-[0015]) with a ferrite crystal grain size number (FGS No.) of about 5.5 to about 9.5 ([0031] and Fig. 4; about 13.3 to about 53.4 um ASTM E112-13 Table 4). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Usuki teaches brazing ([0022]-[0024]), but is silent to it being continuous.
Schwartz teaches brazing furnaces are either batch or continuous (24:1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the brazing process of Usuki to be continuous because it turns out the highest-volume production (Schwartz 24:2:1). Further, continuous operation is obvious in light of a batch process of the prior art. MPEP 2144.04(V)(E).

Claim 1
Usuki [0005]; [0010]-[0015]; [0031]
C
0.02 to 0.08
0.03 to 0.08
Mn
0.03 to 0.10
0.05 to 0.5
Si
0.10 or less, excluding 0
0.1 or less
Al
0.005 to 0.05
0.03 to 0.08
P
0.015 or less, excluding 0
0.020 or less
S
0.01 or less, excluding 0
0.015 or less
N
0.005 or less, excluding 0
0.003 to 0.008
B
0.0003 to 0.0036
0.0008 to 0.002
Fe
Remainder
Balance
Average crystal grain size
8 to 16 um
13.3 to 53.4 um (FGS. No 5.5 to 9.5)
([B]/10.81)/([Al]/26.98)
≥ 0.15
0.02 to 0.17
([B]/10.81))/([N]/14.01)
0.8 to 1.6
0.13 to 0.86


Regarding claims 2 and 3, the composition (Usuki [0005] and [0010]-[0015]), structure (Usuki [0017]), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Usuki [0006] and [0016]-[0019]) of the prior art are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed relationships between [BN] and [AlN] in Equation 3 (claim 2) and between [N], [AlN], and [BN] in Equation 4 (claim 3).

Instant Specification 13:18 to 17:22
Usuki [0006] and [0016]-[0019]
Heating
1200°C or more
-
Hot Roll
Finish temperature Ar3 or more
Finish temperature just above Ar3
Winding
600 to 750°C
About 500 to 700°C
Cold Roll
50 to 95%
400 to 90%
Anneal
Batch
Continuous

600 to 800°C 5 to 72 hrs
600 to 850°C 20 to 600 sec

650 to 720°C long time
750 to 850°C short time


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al. (Funakawa et al. “Effect of Al Content on r-Value and Recrystallization Texture of B-Bearing Al-Killed Steel Sheets” Materials Science Forum 1998 Vols. 284-286, pp 535-542.) and Funakawa ‘253 (JP 2001-152253 machine translation) as evidenced by ASTM E112-13.
Regarding claim 1, Funakawa et al. teaches a B-bearing low carbon Al-killed steel sheet manufactured by cold-rolling (Abstract and 2. Experimental) with a composition, B/N ratio (Equation 2, taught), Al/N ratio (calculated) (Table 1 No. C), and average crystal grain size of about 9.5 (Fig. 1; about 13.3 um ASTM E112-13 Table 4).
The composition of Funakawa et al. contains a C content and Mn content that are outside the claimed range.
Funakawa ‘253 teaches a cold-rolled steel sheet ([0001]) comprising 0.05% or less C ([0018]) and 0.05 to 0.5% Mn ([0020]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to vary the C content of the steel of Funakawa et al. at 0.05% or less and to vary the Mn content of the steel of Funakawa et al. from 0.05 to 0.5% because C above this amount carbides precipitate, lowering ductility and aging resistance (Funakawa ‘253 [0018]) and Mn fixes S as MnS and improves hot ductility without hardening the steel and deteriorating moldability (Funakawa ‘253 [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The limitation of the steel sheet being a “continuous self-brazing” steel sheet has been considered and has been determined to recite the purpose or intended use of the instantly claimed cold rolled steel sheet. The composition (Funakawa et al Table 1 No. C; Funakawa ‘253 [0018] and [0020]) and structure (Funakawa et al. Fig. 1) of the prior art are substantially similar to the composition and structure of the invention such that the instantly claimed steel does not distinguish over that of Funakawa et al. and Funakawa ‘253. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(III).

Claim 1
Funakawa et al. Table 1 No. C
Funakawa ‘253 [0008], [0012], [0013], [0018]-[0027]
C
0.02 to 0.08
0.013
0.05 or less
Mn
0.03 to 0.10
0.13
0.05 to 0.5
Si
0.10 or less, excluding 0
0.01
0.1 or less
Al
0.005 to 0.05
0.010
0.1 or less
P
0.015 or less, excluding 0
0.014
0.03 or less
S
0.01 or less, excluding 0
0.009
0.03 or less
N
0.005 or less, excluding 0
0.0028
0.004 or less
B
0.0003 to 0.0036
0.0020
0.0035 or less
Fe
Remainder
Balance
Balance
Average crystal grain size
8 to 16 um
About 9.5 (13.3 um)
Fine
([B]/10.81)/([Al]/26.98)
≥ 0.15
0.50
-
([B]/10.81))/([N]/14.01)
0.8 to 1.6
0.93
-


Regarding claims 2 and 3, the composition (Funakawa et al. Table 1 No. C; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed relationships between [BN] and [AlN] in Equation 3 (claim 2) and between [N], [AlN], and [BN] in Equation 4 (claim 3).

Instant Specification 13:18 to 17:22
Funakawa et al. 2. Experimental
Funakawa ‘253 [0028]-[0040], [0042], [0047]
Heating
1200°C or more
1250°C
-
Hot Roll
Finish temperature Ar3 or more, 875 to 1050°C
Finish temperature 880 to 900°C
Finish temperature Ar3 or higher and 920 or lower
Winding
600 to 750°C
700°C
660 or lower
Cold Roll
50 to 95%
84% (4.5 to 0.7 mm)
30 to 90%
Anneal
Batch
Continuous

600 to 800°C 5 to 72 hrs
600 to 850°C 20 to 600 sec


750°C 90 sec
750 to 780°C


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al. (Funakawa et al. “Effect of Al Content on r-Value and Recrystallization Texture of B-Bearing Al-Killed Steel Sheets” Materials Science Forum 1998 Vols. 284-286, pp 535-542.), Funakawa ‘253 (JP 2001-152253 machine translation), Usuki (JP H11-229084 machine translation), and Schwartz (Schwartz. Chapter 3: Elements of the Brazing Process. Brazing. ASM International 2003 pp. 15-62. Citations as page:column:paragraph.) as evidenced by ASTM E112-13.
In the event it is determined that “continuous self-brazing” imparts additional structure to the claimed steel sheet, then the below rejection of Funakawa et al, Funakawa ‘253, Usuki, and Schwartz is applied.
Regarding claim 1, Funakawa et al. teaches a B-bearing low carbon Al-killed steel sheet manufactured by cold-rolling (Abstract and 2. Experimental) with a composition, B/N ratio (Equation 2, taught), Al/N ratio (calculated) (Table 1 No. C), and average crystal grain size of about 9.5 (Fig. 1; about 13.3 um ASTM E112-13 Table 4).
The composition of Funakawa et al. contains a C content and Mn content that are outside the claimed range.
Funakawa ‘253 teaches a cold-rolled steel sheet ([0001]) comprising 0.05% or less C ([0018]) and 0.05 to 0.5% Mn ([0020]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to vary the C content of the steel of Funakawa et al. at 0.05% or less and to vary the Mn content of the steel of Funakawa et al. from 0.05 to 0.5% because C above this amount carbides precipitate, lowering ductility and aging resistance (Funakawa ‘253 [0018]) and Mn fixes S as MnS and improves hot ductility without hardening the steel and deteriorating moldability (Funakawa ‘253 [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Funakawa et al and Funakawa ‘253 is silent to the steel sheet being a “continuous self-brazing” steel sheet.
Usuki teaches a copper-plated steel sheet having excellent copper penetration resistance ([0001]) for use in brazing (i.e. self-brazing; [0022]-[0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the steel of Funakawa et al. and Funakawa ‘253 to be a self-brazing steel sheet because it allows for fusing and bonding between steel sheets (Usuki [0002]). The composition and structure of Funakawa et al. and Funakawa ‘253 (Funakawa Table 1 No. C and Fig. 1; Funakawa ‘253 [0018] and [0020]) are substantially similar to the composition and structure of Usuki (Usuki [0005], [0010]-[0015], and [0031]), which suppresses and prevents coarsening during copper infiltration, preventing brittleness of the grain boundaries and improving aging properties of the base steel sheet (Usuki [0006]).
Usuki teaches brazing ([0022]-[0024]), but is silent to it being continuous.
Schwartz teaches brazing furnaces are either batch or continuous (24:1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the brazing process of Usuki to be continuous because it turns out the highest-volume production (Schwartz 24:2:1). Further, continuous operation is obvious in light of a batch process of the prior art. MPEP 2144.04(V)(E).
Regarding claims 2 and 3, the composition (Funakawa et al. Table 1 No. C; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed relationships between [BN] and [AlN] in Equation 3 (claim 2) and between [N], [AlN], and [BN] in Equation 4 (claim 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 1735                         


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735